Citation Nr: 1738973	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-11 579	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected lumbar spondylosis, spondylitis, and stenosis.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1985 to November 1989 and December 1995 through August 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The RO in Houston, Texas certified the case to the Board on appeal.  

The RO originally denied service connection for the Veteran's lower back problems in an October 2007 rating decision.  The Veteran appealed, and the RO granted service connection in the January 2009 rating decision on appeal.  In that rating decision, the RO assessed a noncompensable initial evaluation effective the Veteran's February 28, 2007 date of claim.  While the Veteran did perfect an appeal of this noncompensable initial evaluation, he remained on active service.  

Upon his separation from active service, the Veteran filed several other claims.  The RO adjudicated those new claims in a July 2013 rating decision.  In that July 2013 rating decision, the RO also increased the Veteran's initial evaluation for service-connected lumbar spondylosis, spondylitis, and stenosis from noncompensable to a 10 percent rating effective the day following his August 31, 2011 separation from service.  As such, the Veteran's service-connected lumbar spondylosis, spondylitis, and stenosis are currently assigned a noncompensable evaluation as of February 28, 2007, and a 10 percent evaluation from September 1, 2011.  

Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues of entitlement to a higher initial evaluation remains on appeal and has been recharacterized as reflected on the title page.  

The Veteran requested a videoconference hearing before a Member of the Board in connection with his claim in a June 2010 statement.  In June 2017, the RO notified the Veteran that his hearing was scheduled for July 2017.  While that notice was returned as undeliverable, that notice was sent to the same address the VA has used for the Veteran in January 2017 for a tax abatement letter.  That tax abatement letter was not returned as undeliverable, and the Veteran has not updated his address since that time.  Thereafter, the Veteran failed to appear at the scheduled videoconference hearing in July 2017.  The Veteran has an obligation to keep VA apprised of his whereabouts, including his current address.  See Jones v. West, 12 Vet. App. 98 (1998).  Moreover, the Veteran's representative did not request that the VA reschedule this hearing in the September 2017 informal hearing presentation.  Accordingly, the Board finds that VA has fulfilled its duty to assist in this regard, and the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. §§ 20.702 (d), 20.704(d).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran attended VA examinations for his lumbar spondylosis, spondylitis, and stenosis in June 2009 and August 2011.  However, since that time, the Court issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016) which impacts these claims.  In Correia, the Court concluded that 38 C.F.R. § 4.59  required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  While the June 2009 VA examination specified that the Veteran's range of motion was tested both actively and passively, the August 2011 VA examination did not.  Neither examiner made any specific remarks with regard to the affect that weight bearing has on the Veteran's range of motion.  Therefore, remand is required for a new VA examination of the Veteran's service-connected lumbar spondylosis, spondylitis, and stenosis.

While on remand, the AOJ should take the opportunity to obtain any outstanding VA treatment records, and contact the Veteran regarding his authorization to release any outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for lumbar spondylosis, spondylitis, and stenosis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  The AOJ should obtain any outstanding VA medical records for treatment since the Veteran's August 2011 separation from service.  

3.  After obtaining any outstanding VA or private treatment records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spondylosis, spondylitis, and stenosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar spondylosis, spondylitis, and stenosis under the rating criteria.  In particular, the examiner should provide the range of motion in degrees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

The examiner must also determine whether the Veteran suffers from flare-ups of his condition.  If the Veteran suffers from flare-ups, and the examination is not conducted during a flare, the examiner must opine as to the approximate range of motion during a flare by evaluating medical evidence of record and by eliciting such information from the Veteran regarding his flares' severity, frequency, duration, or functional loss manifestations.  If the examiner cannot provide such opinion without resorting to speculation, the examiner must ensure that he or she has obtained all procurable medical evidence and document what was done to become informed about the case.

The examiner should also comment on whether there is any form of ankylosis.  In addition, the examiner should state the total duration of incapacitating episodes over the past 12 months, and identify all neurological manifestations of the disability.  

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the August 2011 VA examination.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.  

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing all above actions, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

